DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘an image forming portion’, ‘a reversing roller portion’, ‘a first feeding passage’, ‘a second feeding passage’, and ‘a preventing member or a supporting member’ in claim in each independent claim, ‘a retracting portion’ of claim 10, ‘a discharging portion’, ‘third feeding passage’ of claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “plate-like” in claim 6 is a relative term which renders the claim indefinite. The term “plate-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of '-like' to the claimed term "plate" is deemed to be indefinite as one having ordinary skill wouldn't understand to what degree the prevention member would have to be "like a plate".

Since the invocation of 35 U.S.C. 112(f) requires ‘a supporting member’ and ‘a retracting portion’ to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the supporting member or retracting portion.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed supporting member or retracting portion.
As such, at least claims 10-12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to provide clear support for and establishing the necessary metes and bounds for determining the scope of the claimed supporting member or retracting portion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll (US Pat No 6,550,762).
Regarding claim 1, and claim 12 as best understood, Stoll discloses an image forming apparatus comprising:
an image forming portion (25) configured to form an image on a sheet to be fed;
a reversing roller portion (17) configured to reverse the sheet, on which first surface the image is formed by said image forming portion, by feeding the sheet by rotation thereof in a first direction and then by feeding the sheet by rotation thereof in a second direction opposite to the first direction;
a first feeding passage (15) configured to guide the sheet, on which first surface the image is formed by said image forming portion, toward said reversing roller portion;
a second feeding passage (19) configured to guide the sheet, reversed by said reversing roller portion, toward said image forming portion to form an image on a second surface of the sheet opposite from the first surface;
a guiding member (e.g. outer wall of 16) forming a retraction feeding passage for guiding upward a leading end of the sheet fed from said reversing roller portion rotating in the first direction and then for guiding the sheet, guided upward, in a direction crossing a vertical direction, said guiding member having an inner surface curved to guide one side of the sheet; and
a preventing member (or supporting member, e.g. inner wall of 16) configured to prevent a droop of the leading end of the sheet by contact with the sheet guided in the direction crossing the vertical direction by said guiding member.

Regarding claim 2, Stoll discloses said guiding member includes: a first curved portion configured to guide the leading end of the sheet, fed from said reversing roller portion rotating in the first direction, in one direction crossing the vertical direction; a second curved portion configured to guide upward the leading end of the sheet guided in said one direction by said first curved portion; and a third curved portion configured to guide the leading end of the sheet, guided upward by said second curved portion, in the other direction crossing the vertical direction (see markup of fig. 1 below).

    PNG
    media_image1.png
    388
    433
    media_image1.png
    Greyscale


Regarding claim 3, Stoll discloses said preventing member is provided below said third curved portion with respect to said the other direction (as shown above).
Regarding claim 4, Stoll discloses said guiding member includes an extended portion which is connected to said third curved portion and which extends in said the other direction (as shown above).
Regarding claim 5, Stoll discloses said preventing member is provided above said second curved portion so as to oppose an inner surface of said guiding member (as shown above).
Regarding claim 9, Stoll discloses comprising a re-feeding portion (e.g. the feeding members provided on path 19) configured to re-feed the sheet, reversed by said reversing roller portion, toward said image forming portion.

Allowable Subject Matter
Claim 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests each and every feature of the objected claims along with features recited in claims from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited art is considered to be pertinent to the applicant’s claimed invention relating to supporting members for sheet reversing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619